DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which the other claims are dependent upon, recites “wherein at least one organic semiconductor layer comprises a compound of formula 1:”.  However, the recitation of “at least one semiconductor layer” (which implies the possibility of a an organic semiconductor layer.”
	Clarification is required.

5.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim, which is dependent on Claim 1, recites “G1 to G13” and “F1 to F3,” the structures of which are nowhere found in the claims.
	Corrections are required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 6, 8, 9, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (KR 10-2016-0087331).
	Cha et al. discloses the following compound:

    PNG
    media_image1.png
    106
    165
    media_image1.png
    Greyscale

(compound 141, page 44) such that R1-2 = unsubstituted C1 alkyl (methyl), X = O, L2 = single bond, L1 = unsubstituted C6 arylene (phenylene), n = 1, and Ar1 = substituted C18 heteroarylene (where substituent = C24 arylene) of Applicant’s formula 1.   Cha et al. further discloses the following organic electroluminescent (EL) device (light-emitting device):

    PNG
    media_image2.png
    368
    280
    media_image2.png
    Greyscale

(Fig. 2) comprising substrate (20), anode (30), hole-injecting layer (60), hole-transporting layer (70), electron-blocking layer (80), light-emitting layer (40), electron-transporting layer (90), electron-injecting layer (100), and cathode (50) ([0134]).  Its inventive compounds comprise the electron-blocking layer, light-emitting layer, and/or the electron-transporting or electron-injecting layer ([0135]-[0138]); the cathode comprises a bilayer of LiF/Al ([0146]); notice that the layer of LiF can be considered part of the semiconductor layer.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR 10-2016-0087331).
	Cha et al. discloses the organic electronic device of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection; the compound is shown below:  

    PNG
    media_image1.png
    106
    165
    media_image1.png
    Greyscale

(compound 141, page 44).  Cha et al. discloses that is inventive compounds are encompassed by the following formula:

    PNG
    media_image3.png
    244
    553
    media_image3.png
    Greyscale

([0008]) where Y = substituted or unsubstituted arylphosphine group (among others) ([0011]).  However, Cha et al. does not explicitly disclose an embodiment that fully reads on the structural limitations as recited by the Applicant (for n = 1), particularly in regards to the nature of the L1 group.  Nevertheless, it would have been obvious to modify the compound as disclosed by Cha et al. above such that L1 = Applicant’s structure G1.  The motivation is provided by the fact that the modification merely involves change in the substitution position of the phosphine oxide substituent group (on the phenyl ring), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Cha et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786